On November 17,1995, movant, Cincinnati Bar Association, filed a motion to show cause, requesting this court to issue an order directing respondents, Eugene and Marilyn T. Matho, to show cause why they should not be held in contempt for failure or refusal, without just cause or just excuse, to obey the subpoenas duces tecum issued by the Board of Commissioners on the Unauthorized Practice of Law. On December 7, 1995, this court granted the motion and ordered respondents to show cause why they should not be held in contempt. Respondents did not file a response. On February 12, 1996, this court found respondents in contempt and ordered them to appear before the court. On March 26, 1996, this court ordered respondents to purge themselves of contempt by scheduling a meeting with the Cincinnati Bar Association at which time they would comply with the subpoenas duces tecum. On May 7, 1996, movant filed a report stating that respondents complied with the original subpoenas and that it was movant’s opinion that respondents have purged themselves of contempt. Upon consideration thereof,
IT IS ORDERED by the court that respondents be, and hereby are, purged of contempt, and that Supreme Court case No. 95-2367 is hereby dismissed. It is further ordered that the dismissal of this *1507case does not affect any investigation of respondents that may be conducted by the Cincinnati Bar Association’s Unauthorized Practice of Law Committee.